FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 07-10263
                Plaintiff-Appellee,
               v.                                  D.C. No.
                                                CR-04-01127-FRZ
MIGUEL ANGEL RAMIREZ,
                                                   OPINION
             Defendant-Appellant.
                                           
         Appeal from the United States District Court
                  for the District of Arizona
          Frank R. Zapata, District Judge, Presiding

                   Argued and Submitted
           May 13, 2008—San Francisco, California

                      Filed August 11, 2008

      Before: Andrew J. Kleinfeld and N. Randy Smith,
      Circuit Judges, and Richard Mills,* District Judge.

               Opinion by Judge N. Randy Smith




   *The Honorable Richard Mills, Senior United States District Judge for
the Central District of Illinois, sitting by designation.

                                10227
               UNITED STATES v. RAMIREZ        10231


                     COUNSEL

J. Thomas Poore, Tucson, Arizona, for the defendant-
appellant.
10232              UNITED STATES v. RAMIREZ
George Ferko, Assistant United States Attorney, Tucson, Ari-
zona, for the plaintiff-appellee.


                          OPINION

N.R. SMITH, Circuit Judge:

   The district court did not err when it declined to dismiss for
lack of jurisdiction, because the government sufficiently
proved that the victims were “Indians” within the meaning of
18 U.S.C. § 1152. We further hold that the district court did
not abuse its discretion when it declined to require that the
jury return a special verdict form, because the district court:
(1) sufficiently explained its decision not to require a special
verdict; (2) instructed the jury that it must unanimously reject
Miguel Angel Ramirez’s self-defense theory in order to find
Ramirez guilty; and (3) ensured that the jury understood that
the government bore the burden of disproving Ramirez’s
defense. The district court also did not plainly err by referring
the jury back to the original jury instructions, in response to
the jury’s question about specific intent, because Ramirez
agreed that no supplemental instruction should be given, and
the instructions already addressed the jury’s question. Lastly,
under the plain error standard, Ramirez’s right to a fair trial
was not violated by the prosecutor compelling Ramirez to call
other witnesses liars, because Ramirez has not demonstrated
that he was prejudiced by the admission of his testimony or
that the prosecutor’s actions constituted a miscarriage of jus-
tice. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

I.   BACKGROUND

  Ramirez lived in the home of Teresa Valenzuela
(“Teresa”), Teresa’s mother, Dolores Valenzuela (“Dolores”),
and Teresa’s father and brother, on the Tohono O’Odham
Indian Reservation (“Reservation”) in Arizona. On April 17,
                      UNITED STATES v. RAMIREZ                    10233
2004, the Valenzuela family discovered that Ramirez had
been using Dolores’s debit card to steal money from her bank
account. The Valenzuela family immediately asked Ramirez
to leave the home.1

   During the course of the week following Ramirez’s depar-
ture from the Valenzuela home, Ramirez telephoned Teresa
multiple times per day. One evening, Ramirez entered the
Valenzuela home (using a house key he had been given) and
Teresa’s bedroom as she slept. Dolores, upset by the incident,
purchased new locks for the home. The new locks, however,
were not the correct size and were never installed.

   On April 23, 2004, Dolores and Teresa went to the bank
and discovered nearly $1,000 in recent unauthorized with-
drawals from Dolores’s account. As a result, Dolores filed a
fraud report with her bank. While Teresa and Dolores were in
the bank reporting the fraud, Ramirez again telephoned
Teresa. Teresa told him that Dolores was reporting the theft.
Dolores also spoke to Ramirez and told him that she would
be pursuing criminal charges. Ramirez admitted to Dolores
that he had stolen over $3,000 from her, but promised to pay
her back.

   On the morning of April 24, 2004, Ramirez returned to the
Valenzuela home. Ramirez was aware that Teresa’s father and
brother were not at the Valenzuela home that morning. The
parties dispute what occurred after his arrival. Ramirez’s
description of what occurred after his arrival is vastly differ-
ent from that of Teresa and Dolores. Ramirez testified that he
returned to the house to retrieve the car keys to an inoperable
vehicle that he had left there. When he arrived at the house,
he knocked several times on the front door. Because no one
answered, he began to open the door with the house key that
was in his possession. Before he was able to open the door
  1
  Ramirez, however, testified that he left the Valenzuela home on his
own before the theft was discovered, because he did not feel comfortable.
10234              UNITED STATES v. RAMIREZ
with his key, Dolores opened it for him and admitted him into
the home to retrieve his vehicle keys. While Ramirez talked
with Teresa, Dolores attacked him from behind with a kitchen
knife. Ramirez pulled out his butterfly knife and fought off
Dolores in self-defense.

   Teresa and Dolores, however, testified that they awoke on
April 24, 2004 to the sound of their dog barking. As they met
in the living room, Dolores and Teresa heard the sound of a
key turning “real slowly” in the front door lock. Dolores went
to the front door as it was opening and blocked it with her
body. Ramirez was standing at the door and asked if he could
come inside. According to Dolores and Teresa, Dolores
refused to let Ramirez inside and threatened to call the police.
Ramirez, however, forced the door open — pushing Dolores
backwards. Ramirez then began stabbing Dolores repeatedly
with a knife, after which he began to stab Teresa. Dolores
attempted to place her body between Teresa and Ramirez in
an attempt to protect Teresa and made several attempts to
grab the knife out of Ramirez’s hand. Teresa testified that
Dolores screamed for Teresa to get out of the house and to get
help. Teresa was able to escape to a neighbor’s house and
waited there for the paramedics to arrive.

   At some point during the struggle, Dolores grabbed a knife
and stabbed Ramirez in the throat, causing him to immedi-
ately fall down. Dolores again stabbed Ramirez in the throat
and then left the house. When the police arrived, they found
Ramirez on the floor.

  A federal grand jury indicted Ramirez on two counts of
assault with intent to commit murder on an Indian reservation,
in violation of 18 U.S.C. §§ 113(a)(1) and 1152, and two
counts of assault with a dangerous weapon with intent to do
bodily harm on an Indian reservation, in violation of 18
U.S.C. §§ 113(a)(3) and 1152.

  At trial, the treating trauma surgeon (an expert as to trauma
surgery and trauma service) testified that Teresa had been
                   UNITED STATES v. RAMIREZ                10235
stabbed at least 17 times, including multiple stab wounds to
her chest, abdomen, back, arms, and right hand. The trauma
surgeon also testified that Dolores had been stabbed at least
28 times, and had multiple wounds inflicted to her face, jaw,
chest, abdomen, back, underarm, and the web spacing
between her fingers. The trauma surgeon also indicated that
the wounds on Dolores’s hands “suggest[ed] someone trying
to defend them[self] from a stab by trying to grab the knife
away.” A forensic pathologist testified that, in his expert opin-
ion, the wounds suffered by both Dolores and Teresa were
consistent with a person defending herself. Testimony at trial
also established that Ramirez had far fewer injuries than
Teresa or Dolores. Ramirez had multiple stab wounds in the
neck, had five stab wounds on his upper back, and may have
had one on his arm.

   Ramirez called a DNA expert, who testified regarding the
blood found on the knives recovered from the crime scene.
The DNA expert testified that Ramirez’s blood was only iden-
tified on one of the knives. She also testified that the major
contributor of the blood samples on two of the knives was
Dolores, and that the major contributor of the blood sample
on the knife Ramirez admittedly brought into the home with
him was Teresa.

   At the close of the government’s case-in-chief, Ramirez
moved for a judgment of acquittal, primarily arguing that the
evidence was insufficient to support a finding that the victims
were “Indians.” The district court denied the motion. At the
close of all testimony, Ramirez renewed his motion, which
the district court again denied.

   Before the case went to the jury, Ramirez requested that the
jury be provided with a special verdict form to ensure una-
nimity regarding Ramirez’s affirmative defense that he acted
in self-defense. The district court declined to include a special
verdict form and instead added the language “with you all
agreeing” to the self-defense instruction as recommended by
10236                UNITED STATES v. RAMIREZ
the commentary to Ninth Circuit Model Jury Instruction 7.9.
The district court found that a special verdict form would be
inappropriate because it might impermissibly shift the burden
of proof on that issue to Ramirez.

   After the jury was instructed and began deliberating, the
jury submitted a question to the district court, asking, “What
constitutes specific intent to commit murder?” All parties
agreed that the existing jury instruction, which followed Ninth
Circuit Model Jury Instruction 8.4 for “Assault with Intent to
Commit Murder,” adequately addressed the jury’s question,
and that the jury should be referred to the original jury
instructions. Ramirez’s counsel explicitly noted that the Ninth
Circuit Model Jury Instructions state that “specific intent” is
not defined and recommended that the district court tell the
jury “that the court cannot provide you with such a defini-
tion.”

   On June 22, 2006, the jury convicted Ramirez on all
charged counts. After the jury’s guilty verdict, Ramirez filed
a motion for judgment of acquittal and new trial. Although
Ramirez had concurred with the district court’s answer to the
jury’s question at the time, Ramirez’s motion argued that the
court should have provided the jury with a “specific intent”
definition.

   At the September 18, 2006 hearing on the motion, Ramirez
repeated his argument regarding the definition of “specific
intent” and contended, for the first time, that the jury’s ques-
tion indicated that the evidence was insufficient to establish
his intent to commit murder for purposes of counts one and
three.2 The district court rejected these arguments.
  2
   Counts one and three of the Superceding Indictment charged Ramirez
with assault and intent to commit murder, in violation of 18 U.S.C.
§§ 113(a)(1) and 1152. Count one charged Ramirez with assault and intent
to commit murder in reference to “T.L.V.” (Teresa), and count three
charged Ramirez with assault and intent to commit murder in reference to
“D.V.” (Dolores).
                   UNITED STATES v. RAMIREZ                10237
   The district court additionally rejected Ramirez’s untimely
motion for judgment of acquittal on counts one and three,
finding that the evidence of Ramirez’s intent to murder Dolo-
res and Teresa was “overwhelming.” Accordingly, the district
court denied Ramirez’s motions for a new trial and for a judg-
ment of acquittal.

II.   STANDARDS OF REVIEW

  “We review de novo the district court’s determination of
Indian status under 18 U.S.C. § 1152 because it is a mixed
question of law and fact.” United States v. Bruce, 394 F.3d
1215, 1218 (9th Cir. 2005). We also review de novo the
denial of a motion to acquit for insufficient evidence. See
United States v. Hardy, 289 F.3d 608, 612 (9th Cir. 2002).
Viewing the evidence in the light most favorable to the gov-
ernment, we must determine whether any rational trier of fact
could have found the essential elements of the crime beyond
a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307,
319 (1979).

   We review a district court’s formulation of jury instructions
for abuse of discretion. See United States v. Shipsey, 363 F.3d
962, 967 n.3 (9th Cir. 2004). We also review a district court’s
decision to use a special verdict form for abuse of discretion.
See United States v. Reed, 147 F.3d 1178, 1180 (9th Cir.
1998). “Jury instructions, even if imperfect, are not a basis for
overturning a conviction absent a showing that they preju-
diced the defendant.” United States v. Frega, 179 F.3d 793,
807 n.16 (9th Cir. 1999).

   We ordinarily review a district court’s response to a jury
question for abuse of discretion. See United States v. Romero
Avila, 210 F.3d 1017, 1024 (9th Cir. 2000). We review the
district court’s response to the jury’s question in this case for
plain error, however, because Ramirez did not object to the
court’s decision to refer the jury back to its original jury
10238              UNITED STATES v. RAMIREZ
instructions. See United States v. McIver, 186 F.3d 1119,
1130-31 (9th Cir. 1999).

   Because Ramirez did not object to the prosecutor’s ques-
tions regarding the veracity of other witnesses, instead raising
the issue of alleged trial error for the first time on appeal, we
review only for plain error. See Fed. R. Crim. P. 52(b); United
States v. Olano, 507 U.S. 725, 730-36 (1993). Under the plain
error standard, relief is not warranted unless there has been:
(1) error, (2) that was plain, and (3) that affected substantial
rights. See United States v. Recio, 371 F.3d 1093, 1100 (9th
Cir. 2004). Under the third limitation of the plain error stan-
dard, “the error must have been prejudicial: It must have
affected the outcome of the district court proceedings.”
Olano, 507 U.S. at 734. Rule 52(b) normally requires that we
make “the same kind of inquiry, with one important differ-
ence: It is the defendant rather than the government who bears
the burden of persuasion with respect to prejudice.” Id. If
those conditions are met, we may exercise our discretion to
notice the error only if the prosecutor’s actions, “viewed in
the context of the entire trial . . . seriously affected the fair-
ness, integrity, or public reputation of judicial proceedings, or
where failing to reverse a conviction would result in a miscar-
riage of justice.” United States v. Geston, 299 F.3d 1130,
1135 (9th Cir. 2002) (quoting United States v. Tanh Huu Lam,
251 F.3d 852, 861 (9th Cir. 2001)).

III.    DISCUSSION

  A. The District Court’s Jurisdiction Under 18 U.S.C.
  § 1152

   Ramirez argues that the district court should have dis-
missed for lack of jurisdiction because there was insufficient
evidence that the victims were “Indians” within the meaning
of 18 U.S.C. § 1152. He contends that the documents pro-
duced at trial failed to establish that the victims had ever com-
pleted the application process and become certified members
                    UNITED STATES v. RAMIREZ                10239
of the Tohono O’Odham Nation (“Nation”). Ramirez argues
that the documents were simply applications to join the
Nation and did not meet the standard of a Certified Tribal
Enrollment Roster. We disagree.

   [1] Section 1152 provides “for the prosecution of crimes
committed in Indian Country by non-Indians against Indians.”
United States v. Keys, 103 F.3d 758, 761 (9th Cir. 1996) (cita-
tion omitted). While the term “Indian” has not been statutorily
defined, “[t]he generally accepted test for Indian status con-
siders (1) the degree of Indian blood; and (2) tribal or govern-
ment recognition as an Indian.” Bruce, 394 F.3d at 1223
(internal quotation marks and citations omitted). The first
prong requires “some” Indian blood. Id. Thus, “evidence of a
parent, grandparent, or great-grandparent who is clearly iden-
tified as an Indian is generally sufficient to satisfy this prong.”
Id.

   The second prong requires evidence that “the Native Amer-
ican has a sufficient non-racial link to a formerly sovereign
people.” Id. at 1224 (citation omitted). Courts analyzing this
prong have considered evidence of: “1) tribal enrollment; 2)
government recognition formally and informally through
receipt of assistance reserved only to Indians; 3) enjoyment of
the benefits of tribal affiliation; and 4) social recognition as
an Indian through residence on a reservation and participation
in Indian social life.” Id. (internal quotation marks and cita-
tion omitted).

   [2] The district court correctly found that the government
presented sufficient evidence of Dolores’s and Teresa’s status
as Indians. First, both Dolores and Teresa testified that they
were members of the Nation, and that they resided in the San
Xavier district, which is part of the Nation. Teresa testified
that Dolores had enrolled her in the Nation when she was a
child. As a result of her enrollment, she was given a tribal
identification card stating that she is a member of the Nation.
10240              UNITED STATES v. RAMIREZ
   Second, Dolores and Teresa presented Certificates of Final
Determination of Approval by Tohono O’Odham Nation of
Application for Enrollment. Both certificates noted the dates
when the applications for enrollment were submitted, the
dates when the hearings on the applications were held, and the
Tohono O’Odham Council’s (“Council”) determination that
both were “eligible for enrollment as a member of the Tohono
O’Odham Nation.” The Council also made “a final determina-
tion of approval” on both certificates and ordered that Dolo-
res’s and Teresa’s names “be placed upon the membership
roll of the Nation.”

   Lastly, the Director of Membership Services for the Nation
explained to the jury that San Xavier is located within the
Reservation, and that an individual must be a member of the
Nation to reside on the Reservation and receive a tribal identi-
fication card. The director noted that enrollment in the Nation
was based on lineage and descendancy. An applicant there-
fore had to prove that he or she was a descendant of another
member of the Nation. After examining both Dolores’s and
Teresa’s certificates, the director stated that both women were
enrolled members of the Nation.

   Thus, the evidence was sufficient to establish both Dolo-
res’s and Teresa’s status as “Indians” within the meaning of
§ 1152. See Bruce, 394 F.3d at 1223-24; Duro v. Reina, 851
F.2d 1136, 1144 (9th Cir. 1987), rev’d on other grounds, 495
U.S. 676 (1990). Accordingly, we hold that the district court
correctly ruled that it had jurisdiction to hear the case.

  B.    Ramirez’s Request for a Special Verdict Form

   Ramirez contends that the district court abused its discre-
tion by not requiring the jury to return a special verdict form
stating that the jury unanimously agreed that Ramirez did not
act in self-defense. We disagree.

  [3] “Although there is no per se prohibition, ‘[a]s a rule,
special verdicts in criminal trials are not favored.’ ” Reed, 147
                   UNITED STATES v. RAMIREZ 10241
F.3d at 1180 (quoting United States v. O’Looney, 544 F.2d
385, 392 (9th Cir. 1976)) (brackets in original). “This rule is
fashioned to protect the rights of criminal defendants by pre-
venting the court from pressuring the jury to convict.” Id.
Whether or not it is appropriate to use “a special verdict
should be determined according to ‘the particular circum-
stances of [each] case.’ ” Id. (quoting O’Looney, 544 F.2d at
392) (brackets in original). We noted in Reed that “[v]erdict
forms are, in essence, instructions to the jury.” Id.

   [4] The district court appropriately instructed the jury that
it must unanimously reject Ramirez’s self-defense theory in
order to find Ramirez guilty. Cf. United States v. Southwell,
432 F.3d 1050, 1053 (9th Cir. 2005) (noting that “[t]he failure
to properly instruct the jury on the unanimity requirement was
constitutional error”). The district court included a specific
unanimity instruction within the self-defense instruction, stat-
ing that “[t]he government must prove beyond a reasonable
doubt, with all of you agreeing, that the defendant did not act
in reasonable self-defense.” That instruction conformed with
both Ninth Circuit Model Jury Instruction 6.7 (“Self-
Defense”) and Ninth Circuit Model Jury Instruction 7.9
(“Specific Issue Unanimity”). The unanimity requirement was
unambiguous, cf. Southwell, 432 F.3d at 1053 (discussing
how “[t]he jury could reasonably have read the [unanimity]
instructions one of two ways” and that “referring the jury
back to the instructions did nothing to clear up the ambigu-
ity”), and the instruction properly informed the jury that the
government bore the burden of disproving Ramirez’s defense,
cf. United States v. Pierre, 254 F.3d 872, 875-76 (9th Cir.
2001) (noting that a district court commits “reversible error
by not specifically instructing the jury that the government
had the burden of proof of disproving self-defense”) (internal
quotation marks and citation omitted)).

  [5] The district court also sufficiently explained its decision
not to include a special verdict form. The court explained that
Ramirez’s suggested wording of the form would be confusing
10242              UNITED STATES v. RAMIREZ
and would improperly shift the burden of proof to Ramirez.
Accordingly, the district court did not abuse its discretion by
declining to require that the jury return a special verdict form.

  C.    Jury Question Regarding “Specific Intent”

   Ramirez argues that the district court erred by referring the
jury back to the original jury instructions when the jury asked
a question about the definition of specific intent. Ramirez
contends that the district court plainly erred by failing to pro-
vide the jury with a supplemental instruction defining “spe-
cific intent.” We disagree.

   [6] The Ninth Circuit Model Criminal Jury Instructions
advise district courts to avoid jury instructions that set out the
distinction between “general intent” and “specific intent,” and
to instead define the precise mental state required for the par-
ticular offense charged. See 9th Cir. Crim. Jury Instr. 5.4
(2003). The district court, therefore, “avoided the possible
error sometimes found in trying to elaborate on a given
instruction” by referring the jury back to its original instruc-
tions. United States v. Alvarez-Valenzuela, 231 F.3d 1198,
1202 (9th Cir. 2000). During deliberations, both the govern-
ment and Ramirez agreed that the current instructions ade-
quately addressed the jury’s question, and that the district
court should refer the jury to the instructions that the district
court had already provided. Ramirez’s counsel also explained
to the district court that the Model Jury Instructions state that
“specific intent” is not defined, and recommended that the
district court tell the jury “that the court cannot provide you
with such a definition.”

   [7] Because Ramirez clearly demonstrated that he under-
stood the law and still agreed that the jury should be referred
to the original instructions, it is “too late for [him] to com-
plain now.” See Alvarez-Valenzuela, 231 F.3d at 1202; see
also United States v. Perez, 116 F.3d 840, 844-45 (9th Cir.
1997) (holding that a district court does not plainly err by giv-
                    UNITED STATES v. RAMIREZ               10243
ing a jury instruction when the defendant has demonstrated an
awareness of the applicable law and nevertheless accepts the
allegedly flawed instruction). Accordingly, we hold that the
district court did not plainly err when it answered the jury’s
question by referring the jury back to its original instructions.
See McIver, 186 F.3d at 1130-31.

  D.     Ramirez’s Right to a Fair Trial

   [8] For the first time on appeal, Ramirez argues that, during
his cross-examination as a witness, the prosecutor compelled
him to say that he was telling the truth and that other wit-
nesses were lying. Ramirez contends that his right to a fair
trial was therefore violated. We disagree.

   [9] It is generally improper for an attorney to compel a wit-
ness to testify that another witness lied. See United States v.
Combs, 379 F.3d 564, 572 (9th Cir. 2004); Geston, 299 F.3d
at 1136. “Testimony regarding a witness’ credibility is pro-
hibited unless it is admissible as character evidence.” Geston,
299 F.3d at 1136. (internal quotation marks and citation omit-
ted). During the prosecutor’s cross-examination of Ramirez,
the following exchanges took place:

    Q: Despite hearing the testimony from Teresa and
    Dolores and Mr. Valenzuela and Luis, all of them
    said you were asked to leave, you are telling us that
    you left on your own. Isn’t that what you are trying
    to tell us?

    A:     Yes.

    Q:     They are lying and you are telling the truth?

    A:     Yes, they are.

    Q:     Why would that be?
10244              UNITED STATES v. RAMIREZ
    A:   They are protecting Teresa and their mom.

    ....

    Q: Sir, you heard her testify saying she didn’t want
    anything to do with you. And her mother also testi-
    fied, as did her father and her brother, that in no
    uncertain terms you were told to leave the house and
    that she didn’t want anything to do with you. So,
    again, you are telling us that they are lying and you
    are telling the truth. Is that right?

    A:   Yes.

    ....

    Q: Sir, you heard Teresa and Dolores testify about
    what happened. Their stories were completely differ-
    ent. They testified under oath as to completely dif-
    ferent circumstances of the attack. You heard that,
    didn’t you?

    A:   Yes.

    Q: So both of them were lying and you are telling
    the truth?

    A:   Yes.

These questions from the prosecutor were therefore improper
under our case law, because they compelled Ramirez to offer
his opinions as to the veracity of other witnesses. See Geston,
299 F.3d at 1136. Ramirez’s counsel, however, failed to
object to the improper questions. We therefore review for
plain error under Federal Rule of Criminal Procedure 52(b).
See Olano, 507 U.S. at 730.
                   UNITED STATES v. RAMIREZ                10245
    1.    Review Under the Plain Error Standard

         a. No Duty of Court Sua Sponte to Exclude
         Testimony

   “Under our adversary system, once a defendant has the
assistance of counsel the vast array of trial decisions, strategic
and tactical, which must be made before and during trial rests
with the accused and his attorney. Any other approach would
rewrite the duties of trial judges and counsel in our legal sys-
tem.” Estelle v. Williams, 425 U.S. 501, 512 (1976) (noting
that some prisoners wish to wear prison clothes as a defense
tactic designed to elicit sympathy from the jury).

   In this case, Ramirez’s counsel chose not to object to the
questioning. Ramirez’s counsel’s failure to object could have
been part of a legitimate defense strategy. Had Ramirez’s
counsel asked Ramirez why he thought the other witnesses
were lying, the prosecutor could have successfully objected
because the question called for speculation. Thus, the only
way Ramirez’s counsel could get the answer admitted into
evidence, if it was useful to the defense, was by not objecting
when the prosecutor asked Ramirez why he thought the other
witnesses were lying. Regardless of whether Ramirez’s coun-
sel chose not to object for a strategic reason or because of an
ignorance of the law, Ramirez is bound by the decision of his
counsel not to object. See Garrison v. McCarthy, 653 F.2d
374, 378 (9th Cir. 1981).

   [10] The district court had no duty to object sua sponte to
the prosecutor’s questions or to Ramirez’s testimony when
Ramirez’s counsel elected not to do so. The district court
appropriately declined to question Ramirez’s counsel’s trial
strategy. See United States v. Mitchell, 502 F.3d 931, 968 (9th
Cir. 2007) (holding that testimony was “not so plainly inflam-
matory that it should have been excluded sua sponte”). The
district court could have perceived, for example, that counsel
wanted Ramirez’s testimony about the veracity of other wit-
10246               UNITED STATES v. RAMIREZ
nesses properly admitted as evidence. Accordingly, the dis-
trict court did not abuse its discretion by allowing Ramirez’s
opinion testimony to be admitted into evidence. See United
States v. Mendoza-Paz, 286 F.3d 1104, 1113 (9th Cir. 2002).

   [11] Lastly, the district court’s failure to exclude Ramirez’s
testimony was also not plain error. See United States v. Wag-
ner, 834 F.2d 1474, 1483 (9th Cir. 1987); United States v.
Licavoli, 604 F.2d 613, 623 (9th Cir. 1979).

        b.   Lack of Prejudice

   [12] Ramirez also has not demonstrated that he was preju-
diced by the admission of his testimony, regarding the verac-
ity of other witnesses, in response to the prosecutor’s
improper questions. See Olano, 507 U.S. at 734. Ramirez can-
not demonstrate that he was prejudiced because there was
other, overwhelming evidence of his guilt. See Weygandt v.
Ducharme, 774 F.2d 1491, 1493 (9th Cir. 1985) (noting that
“[a]lthough [the defendant’s] attorney should have objected to
the prosecutor’s improper remarks, his failure to do so, evalu-
ated in light of the overwhelming evidence of guilt presented
at trial, did not so prejudice [the defendant] as to deprive him
of a fair trial.”); Mitchell, 502 F.3d at 968 (holding that “in
light of the overwhelming evidence of guilt” it could not
“possibly have been plain error, in the absence of a motion to
strike,” for the district court to allow the testimony).

  The government presented direct evidence of Ramirez’s
guilt, which was corroborated by circumstantial evidence,
physical evidence, and motive. Ramirez testified that he was
armed when he went to the Valenzuela home and that he
knew that Teresa’s father and brother would not be there.
Dolores had recently threatened to pursue criminal charges
against Ramirez. Teresa had recently ended a relationship
with Ramirez. After Ramirez arrived at the home, Dolores
and Teresa were stabbed approximately 45 times by Ramirez.
The treating trauma surgeon and a forensic pathologist both
                   UNITED STATES v. RAMIREZ              10247
confirmed that the stab wounds suffered by Dolores and
Teresa were defensive wounds, consistent with their account
of the attack.

   [13] Thus, in light of the overwhelming evidence of guilt
introduced at trial, the admission of Ramirez’s testimony
regarding the veracity of other witnesses was not plain error.
The district court was in the best position to determine that
Ramirez’s testimony was neither unduly inflammatory nor
prejudicial. See United States v. Layton, 767 F.2d 549, 554
(9th Cir. 1985); Mitchell v. United States, 213 F.2d 951, 956
(9th Cir. 1954). Ramirez has not met his burden of showing
that he was prejudiced by the admission of his testimony
regarding the veracity of other witnesses. Ramirez was not
denied the right to a fair trial.

    2.   Court’s Discretion Not to Notice Plain Error

   Even if we believed that the trial court had committed plain
error, the “prosecutor’s improper questioning is not in and of
itself sufficient to warrant reversal.” Geston, 299 F.3d at
1136. “It must also be determined whether the prosecutor’s
actions ‘seriously affected the fairness, integrity, or public
reputation of judicial proceedings, or where failing to reverse
a conviction would result in a miscarriage of justice.’ ” Id.
(quoting Tanh Huu Lam, 251 F.3d at 861).

   Ramirez, however, has not demonstrated that the prosecu-
tor’s improper questions were serious enough to constitute a
miscarriage of justice. See Geston, 299 F.3d at 1136. The
prosecutor’s questioning about whether other witnesses were
lying played a small part in the trial. The jury heard very few
questions and answers regarding the veracity of other wit-
nesses during the prosecutor’s cross-examination of Ramirez,
all of which were unnecessary in light of Ramirez’s entire tes-
timony. The prosecutor did not repeat or reference Ramirez’s
comments during closing argument. Cf. Combs, 379 F.3d at
574 (noting that “the prosecutor revived the error in her clos-
10248              UNITED STATES v. RAMIREZ
ing argument by explicitly referencing the prejudicial testimo-
ny” and that “[b]y reemphasizing this testimony immediately
before the jury entered deliberations, the prosecutor herself
destroyed any chance that the jury forgot about the error or
viewed it as an unimportant, isolated incident”).

   [14] We therefore hold that, when viewed in the context of
the entire trial, the prosecutor’s actions were not serious
enough to constitute a miscarriage of justice. See Geston, 299
F.3d at 1136.

                        CONCLUSION

   We hold that the district court did not err by not dismissing
for lack of jurisdiction. We also hold that the district court did
not abuse its discretion when it declined to require that the
jury return a special verdict form, and that the district court
did not plainly err by referring the jury back to the original
jury instructions rather than giving the jury a supplemental
instruction. Lastly, we hold that the prosecutor’s improper
questions and the admission of Ramirez’s testimony regarding
the veracity of other witnesses, did not deny Ramirez of his
right to a fair trial.

  AFFIRMED.